            Case 1:14-cr-00773-RA Document 489
                                           488 Filed 10/30/20
                                                     10/28/20 Page 1 of 1




                                                           October 28, 2020

Hon. Ronnie Abrams
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

                          Re:     United States v. Giorgi Buleishvili, 14-CR-773


Dear Judge Abrams:

        On July 21, 2020, Mr. Buleishvili filed a petition pursuant to 28 U.S.C. § 2255. On July
23, the Court granted Mr. Buleishvili’s separate request for the appointment of counsel, and
appointed me from the Southern District’s CJA panel. On September 24, the Court granted my
request for an extension of my briefing deadline due to the difficulties I was encountering in
reaching Mr. Buleishvili.

       I realize that this deadline passed two days ago, and I apologize. I seek the Court’s
indulgence and request one final extension of two weeks. I finally spoke to Mr. Buleishvili two
weeks ago, and had another legal call scheduled for yesterday. Unfortunately, the legal call was
not made by the facility, and so I requested another call for tomorrow. Once I speak with Mr.
Buleishvili again, I will be able to make a submission expeditiously.

     Once again, I apologize for the delays, and respectfully request a 2 week extension to
November 11, 2020.

         Thank you for your consideration.
Application granted. Accordingly, the deadline for the
Government's opposition is also adjourned two weeks. The   Respectfully submitted,
Government shall file its opposition brief no later than
December 7, 2020.                                                  /s/
SO ORDERED.
                                                           Florian Miedel
                                                           Attorney for Giorgi Buleishvili
_______________
Ronnie Abrams, U.S.D.J.
October 30, 2020

cc:      Counsel for the government
